        Case 1:20-cv-01905-JEJ Document 35 Filed 12/28/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PUBLIC INTEREST LEGAL            :
FOUNDATION,                          :
                                     :
                   Plaintiff,        :              NO. 1:20-CV-1905
                                     :
             v.                      :              ELECTRONICALLY FILED
                                     :
KATHY BOOCKVAR, Secretary of the :                  CHIEF JUDGE JONES
Commonwealth of Pennsylvania, in her :
official capacity,                   :
                                     :
                   Defendant.        :

                                     ORDER

                     28th
      AND NOW, this ________ day of December, 2020, upon consideration of

Defendant Kathy Boockvar’s Motion For Enlargement of Deadline To File Reply

Brief, IT IS HEREBY ORDERED that the Motion is GRANTED and the deadline

for Secretary Boockvar to file her reply brief is extended to January 7, 2021.

                                             BY THE COURT:

                                             _______________________
                                                                        J.
